Title: To James Madison from Simon Lynch, 26 September 1804 (Abstract)
From: Lynch, Simon
To: Madison, James


26 September 1804, Nantes. “A Decree issued by this Government about three months ago authorised to take out of any Neutral vessels all British Seamen suspected of being put on board during the passage as Spies. But I am sorry to say that this Measure has degenerated into a gross abuse. The under commissary of Marine at Paimbœuf within my official District has but very lately taken out of the Ship Juno of Newyork and the Schooner Elisa of Newyork John Freeman and John Jones both American Seamen shipped in the United States on board the above vessels, and whose names are regularly set down on the Roles of Equipage.

“I have preferred an Energetick claim before the Prefect of the Department of these two citizens of the United States and shall not give him rest untill I have obtained their release.
“My last of 20th. August related the case of Laurent Chevalier a Native of France, but naturalised in Newyork who was forcibly taken out of the Ship Mary on board of which he had Shipped in the United States as Mate, and ordered by the Minister of Marine to be placed on some french Gun Boat. Notwi[th]standing the above order from the Minister, I refused delivering him up and have been So successfull as to remove all Difficulties, and place him once more under our flag as Mate on Board the Ship Commerc⟨e⟩ of Newyork.
“New obstacles arise every day; The fishermen of Boston and Cape cod who come here to sell their fish are not permitted to unload till Security is given that they will export the Amount of their Cargoes in Manufactured goods of the Country, that are absolutely useless to them, and that because they cannot procure certificates of Origin on the grand banks. I have made strong Representations on the Subject but what effect they may produce I cannot foresee. What I can assure you is that to all such unjustifiable proceedings I oppose firmness and a respectfull perseverance in behalf of the interest of the United States.”
